STOULIG, Judge.
Plaintiff, Jones Chemicals, Inc., filed suit against Lee H. Brown, the owner; his liability insurer, Employers Commercial Union Insurance Company; and Linda Murray, the driver of the automobile involved in an accident with plaintiff’s trac*202tor-trailer. Judgment was rendered dismissing plaintiff’s suit for property damages on a finding that Billy Anderson, plaintiff’s employee, caused the accident by negligently failing to maintain control over the rig. Plaintiff appealed.
This case was consolidated with two other lawsuits arising out of the same collision, namely, Rita Brown, wife of/and Lee H. Brown v. Employers Commercial Union Insurance Company et al., 316 So.2d 194, No. 6776 on the docket of this court; and Linda Borja, wife of/and James Murray v. The Travelers Insurance Company et al., 316 So.2d 199, No. 6777 of our docket.
For the reasons assigned in the Brown case (No. 6776), the judgment appealed from is affirmed at appellant’s cost.
Affirmed.
REDMANN, J., dissents.